Citation Nr: 1019291	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-35 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 6, 1943 to September 17, 1944 and from September 18, 
1944 to July 9, 1946.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a November 2007 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
requested a Video-Conference hearing; he failed to appear for 
such hearing scheduled in April 2010.  The Veteran's claims 
file is now in the jurisdiction of the Los Angeles, 
California RO.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested 
in service; sensorineural hearing loss (SNHL) was not 
manifested in the Veteran's first postservice year; and the 
preponderance of the evidence is against a finding that his 
current bilateral hearing loss disability is related to his 
service or to any event therein.  

2. Tinnitus was not manifested in service, and the 
preponderance of the evidence is against a finding that the 
Veteran's current tinnitus is related to his service or to 
any event therein.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2009).

2. Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to their initial 
adjudication.  A September 2007 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  This letter also informed the 
Veteran of disability rating and effective date criteria.  
The Veteran has had ample opportunity to respond/supplement 
the record and has not alleged that notice in this case was 
less than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file.  No pertinent postservice treatment 
records have been identified.  The RO arranged for an 
examination in October 2007.  The examination is adequate as 
it considered the reported history of the Veteran, was based 
on an examination of the Veteran, noted pertinent history and 
all findings necessary for a proper determination in the 
matter, and explained the rationale for the opinions offered.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must 
provide an examination that is adequate for rating purposes).  
The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.

B. Factual Background

The Veteran's DD Form-214 reflects that his military 
occupation specialty (MOS) in service was navigator. 

The Veteran's STRs, including his service entrance and 
separation examination reports, are silent for complaints, 
findings, treatment, or diagnoses relating to tinnitus or 
hearing loss.  On February 1943 enlistment and May 1946 
separation examinations the Veteran's ears were normal on 
clinical evaluation; his hearing was 15/15, bilaterally.  On 
August and September 1944 examinations the Veteran's ears 
were normal on clinical evaluation; his hearing was 20/20, 
bilaterally.  

A U.S. Army Separation Qualification Record notes that the 
Veteran navigated B-24 and C-47 aircraft from October 1944 to 
May 1946.

On October 2007 examination (on behalf of VA), puretone 
thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
60
70
75
LEFT
40
45
65
70
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
Veteran reported that he served as a navigator and gunner on 
B-24 aircraft and that he had noise exposure from aircraft 
and combat weapons.  He also reported that he first noticed 
hearing loss in the late 1980's, with an increase in hearing 
loss since that time.  The Veteran reported tinnitus, first 
noticed in the late 1980's.  The Veteran reported that his 
post-service occupation was in engineering and design and 
that he did not have any post-service noise exposure.  He 
reported no post-service noise exposure from recreational 
activities or hobbies, no history of otoxic medications, no 
history of ear related problems, and no family hearing loss.  
The diagnosis was moderate to profound sensorineural hearing 
loss in the right ear and mild to profound sensorineural 
hearing loss in the left ear.  The examiner opined that, 
based on the information available, bilateral hearing loss 
was less than likely caused by or a result of military 
service.  He noted that the Veteran was exposed to noise in 
service and did not notice hearing loss until more than 30 
years following service.  The examiner also opined that the 
Veteran's tinnitus was less than likely caused by or the 
result of military service.  He noted that the Veteran did 
not notice tinnitus until more than 30 years after service.

In his February 2008 notice of disagreement (NOD) the Veteran 
stated that his hearing loss started while he was exposed to 
B-24 and C-47 aircraft noises from 1944 to 1946.  He noted 
that he was not exposed to noise after service.  He stated 
that he told the October 2007 examiner that about 5 years 
prior to examination he needed hearing aids but that his 
hearing had been "bad since the service."  

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, 
there must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

	Hearing Loss

For certain chronic diseases (including organic diseases of 
the nervous system - to include sensorineural hearing loss 
(SNHL)), service connection may be established on a 
presumptive basis if they are manifested to a compensable 
degree in a specified period of time post-service (one year 
for organic diseases of the nervous system). 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

It is not in dispute that the Veteran now has a bilateral 
hearing loss disability by VA standards, as such is diagnosed 
and shown by official audiometry.  Based on his service as a 
navigator aboard aircraft, it may be reasonably conceded that 
the Veteran was exposed to noise trauma in service. 

The Veteran's STRs (including his service separation 
examination report) do not show a hearing loss disability.  
Furthermore, there is no evidence that SNHL was manifested in 
the first year following the Veteran's discharge from active 
duty.  Consequently, service connection for a hearing loss 
disability of either ear on the basis that such disability 
became manifest in service and persisted, or on a presumptive 
basis (for SNHL as an organic disease of the nervous system 
under 38 U.S.C.A. § 1112) is not warranted.  Under these 
circumstances, what is required to establish service 
connection for hearing loss disability is that there must be 
competent evidence that relates the Veteran's hearing loss 
disability to his service/noise trauma therein.  

The only competent (medical) evidence of record commenting on 
a nexus between the Veteran's hearing loss and his service is 
the opinion of the October 2007 examiner.  He opined that the 
Veteran's hearing loss was less than likely caused by or a 
result of military service.  For rationale, he pointed to the 
fact that the Veteran did not notice hearing loss until more 
than 30 years following service.  As the opinion is by a 
medical professional competent to provide it, and explains 
the underlying rationale for the opinion, it is probative 
evidence in this matter.  As there is no competent (medical) 
evidence to the contrary, it is persuasive.  Notably, a 
lengthy time interval between service and the first 
postservice clinical notation of complaints or symptoms 
associated with a disability for which service connection is 
sought is of itself a factor for consideration against a 
finding that such disability is related to service.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a 
claim alleging that a disability was aggravated by service). 

The Veteran's allegation that he had onset of hearing loss in 
service (more than 60 years ago) and has had it ever since is 
contradicted by his service separation examination report, 
when his whispered voice hearing (i.e., what he was capable 
of observing) was found to be normal.  The Board notes that 
contemporaneous recorded clinical data, by their very nature, 
are more reliable and have greater probative value than 
recollections of remote (here more than 60 years) events.  On 
October 2007 VA examination the Veteran reported that he 
first noticed hearing loss in the late 1980's, in 
contradiction of a later statement.  Additionally, there is a 
long intervening period without clinical corroboration of 
hearing loss, weighing against the Veteran's account of onset 
of hearing loss in service.  Accordingly, the Board finds the 
Veteran's accounts that he has had a hearing loss disability 
since his discharge from service is less credible than the 
objective evidence showing otherwise. 

The Veteran is competent to provide lay evidence as to his 
observation of his hearing loss (See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994)); however, he is not competent to 
establish by his own statements that his hearing loss is 
related to his service/noise trauma therein, as that is a 
medical question, and he is a layperson, lacking the 
requisite expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for bilateral hearing loss.  Therefore, 
the benefit of the doubt rule does not apply; the claim must 
be denied. 

        Tinnitus

The Veteran alleges he has tinnitus as a result of his 
exposure to noise trauma during service.  It is not in 
dispute that he now has tinnitus and that by virtue of his 
service he was exposed to noise trauma.  However, as tinnitus 
was not noted in service, service connection for such 
disability on the basis that it became manifest in service 
and persisted is not warranted.  

Consequently, what is required to establish service 
connection for the Veteran's tinnitus is competent evidence 
of a nexus between such disability and the Veteran's 
service/noise trauma therein.  See Hickson, 12 Vet. App. at 
253.  There is no such evidence in the record.  The only 
competent evidence that addresses this matter, the examiner's 
opinion in the report of the October 2007 examination, is to 
the effect that the Veteran's tinnitus was less than likely 
caused by or the result of military service.  For rationale 
the examiner cites the long intervening period (more than 30 
years) between the Veteran's service and his reported onset 
of tinnitus.  As the examiner is a medical professional, he 
is competent to offer the opinion, and it is probative 
evidence in this matter.  As there is no competent (medical) 
evidence to the contrary, it is persuasive.  
It is also noteworthy that tinnitus was reported as onset in 
the late 1980's.  As was noted above, a lengthy time interval 
between service and the initial postservice clinical 
manifestation or notation of a disability for which service 
connection is sought is, of itself, a factor for 
consideration against a finding of service connection. See 
Maxson, 230 F.3d. at 1333.

While the Veteran may be competent to testify as to the 
symptoms he experiences, including the presence of ringing in 
his ears (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), he 
is not competent to relate such disability to service/noise 
exposure therein by his own opinion.  He is a layperson and 
lacks the medical training necessary to achieve competence in 
determinations on medical etiology.  Whether current tinnitus 
is related to remote noise trauma is a question that is 
medical in nature and not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for tinnitus.  Therefore, the benefit 
of the doubt rule does not apply; the claim must be denied. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 


____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


